Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	WU (CN 103023013, 2013-04-03, H02J 3/00) describes an active distribution network of three-phase power flow calculation method, wherein the method comprises the following steps: (1) distribution network in known injection active power and the voltage of the sensing node is PV node; Distribution network nodes in known injection active power and reactive power is PQ node, the distribution network node voltage amplitude and phase corner value as in the distribution network voltage amplitude value and the phase coner value of each node, when initializing, the initial value of the PV node according to PQ node processing node of the PV injecting reactive power is zero; (2) calculating the 
	
	CHEN (CN 103245881 , 2013-08-14, B04S 01/00) describes  a distribution of fault analysis method, wherein it comprises the following steps: step 1, intercepting network historical fault section data, a fault time, network node voltage amplitude value, the network node voltage phase angle, line active power flow distribution of a reactive power and admittance parameter between network nodes, the generalized sensitivity analysis method to describe power grid by a sensitivity matrix, by using self-adaptive dynamic white Gene for error processing, and set up the fault model base, step 2, dynamic analysis current fault network topology according to the physical distance between nodes, electrical distance, relative degree, an electromagnetic coupling coefficient 

	YAN (CN 103532137, 2014-01-22, H02J 3/00) describes a three-phase four-wire low-voltage distribution network status estimation method, belonging to the distribution network three-phase state estimation technology field. The method of the invention uses a computer, through program, firstly, inputting of any time section acquisition of low-voltage meter reading power distribution data and network structure and parameter information and initializing, calculating the node admittance matrix and Jacobi matrix constant item portion. Then comprehensive measuring equation and T endpoint zero injection equality constraints in real 

	WANG (CN 104280612, 2015-01-14, G01R 23/16) describes  a single frequency electric flow a characteristic of distributed harmonic source identification method, comprising the following step: 1) establishing a harmonic source identification model: represents the h-th current harmonic sequence energy information monitoring node of the k-th branch is measured, Iks represents the h-th current of k-th monitoring branch into the power network harmonic sequence, Pu represents the j-th branch harmonic influence coefficient of the ith branch, Wh is harmonic identification de-mixing matrix, 2) current harmonic source recognition model constraint condition of current harmonic source identification in the low voltage electric network, 3) measured according to the each branch in the power network of the single-frequency current harmonic information constructing a harmonic current observation signal matrix, graded component of the observed signal matrix pre-treatment to remove, and marked as X, 4) is set in power network harmonic maximum recognition time T and a Gaussian threshold F, 


	
ZHANG (CN 105842581, 2016-08-10, G01R 31/08) describes a distribution network fault early warning system, wherein it comprises a monitoring server, a communication network, a monitoring terminal, a monitoring terminal comprises an electric network voltage detecting circuit, a power grid current detecting circuit, a video collecting device, a locating device, weather data collecting device and monitoring terminal processor, the monitoring terminal processor comprises a monitoring box and a signal conditioning circuit, an analogue-to-digital 

XIA (CN 105870914, 2016-08-17, H 02 J 3/00) describes a key transmission cross-section-based search method of electromagnetic electrical partitioning, 

ZHANG (CN 205620501, 2016-10-05, Y 04 S 10/52) describes a utility model claims a distribution network fault early warning system, comprising a monitoring server, a communication network, a monitoring terminal, a monitoring terminal comprises an electric network voltage detecting circuit, a power grid current detecting circuit, a video collecting device, a locating device, a weather data acquisition device; the monitoring terminal and a monitoring terminal processor for acquiring distribution circuit, transformer, capacitor, reactor data obtaining node-branch association table, the bus node association table, node branch incidence matrix, reading the distribution line switch state. branch state information, each node active load power and the reactive load power is calculated, and the obtained information is uploaded to the monitoring main station through the communication network, a monitoring server receives the data information transmitted by the remote monitoring terminal through the communication network, and data information of the distribution network real-time display, storage, when the data information of the distribution network 

GAO (CN 205620501, 2016-10-05, S01T 01/00) describes a distribution network fault early warning system, wherein it comprises a monitoring server, a communication network, a monitoring terminal, a monitoring terminal comprises an electric network voltage detecting circuit, a power grid current detecting circuit, a video collecting device, a locating device, a weather data collecting device and monitoring terminal processor, the monitoring terminal processor comprises a monitoring box and a signal conditioning circuit, an analogue-to-digital conversion circuit, a data collector and a power supply interface of the monitoring box, a wireless communication circuit and an audible and visual alarm; the electric network voltage detecting circuit and the grid current detecting circuit are connected to the input end of the signal conditioning circuit, the output end of the signal regulating circuit through the analogue-to-digital conversion circuit is connected to the input end of the data collector, the data collector is respectively connected with the locating device, the weather data acquisition device, said power supply interface, said wireless communication circuit is electrically connected with the audible and visual alarm; the monitoring terminal is used for obtaining the distribution circuit, a transformer, a switch breaker; isolating switch, capacitor, reactor data obtaining node-branch association table, the bus node association table, node branch incidence matrix, reading the distribution line switch state, branch state information, calculating each node 

ZHAO (CN 106199342, 2016-12-07, G 01 R 31/088) describes a distribution network single-phase ground fault line selection method, the design is novel and reasonable, simple steps and can adaptively complex fault state and different network structures. using an iterative convergence of the method to extract the zero sequence current of each line power frequency component amplitude, fault route selection and comparison of the difference with a threshold deviation by absolute value, good selection effect, accurate and reliable method, physical significance is clear, and it is convenient to popularize and use. In order to solve the above technical problem, the present invention adopts the following technical solution: a distribution network single-phase grounding failure selection method, wherein the method comprises the following steps: step one, acquiring real-time fault signal adopts the electric fence voltage transformation circuit in real time detection of the grid voltage and the grid voltage filter for filtering de-noising process uses zero voltage transformation circuit real time detects the zero sequence voltage and the zero sequence voltage filter to filter de-noising 

DAI (CN 106383296, 2017-02-08, G 01 R 31/088)  active distribution network fault positioning method can be mainly divided into fault section location and fault localization. wherein, the reclosing and DG, improving the original fault overcurrent fault location strategy, effectively solves the problem that the distributed power supply-containing overhead distribution network fault location problem, but this method is to limit each feeder line DG access capacity ratio is ensured. is mainly divided into resistance method, feature matching method, intelligent distance measuring method based on feeder terminal unit measures the information of positioning method. wherein the fault distance-measuring 

NIU (CN 105759173, 2018-05-08, G 01 R 31/086) describes a distribution network self-adapting fault section location method with distributed power supply-containing distribution network of distributed power supply is divided into multiple double-end without branch sections. under the known circuit parameters of all the section condition, collecting the voltage and current information of each section of the two end nodes, obtained by phase-mode transformation mode voltage at a node, module current and module parameter of the circuit, current node module by the Fourier transform to obtain the phase angle of the current of the node .
Drawings  
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	iteratively determine currents for the plurality' of power distribution lines and voltages across each of the buses until a difference between a bus voltage and a previous iterated bus voltage at each bus is below a predetermined tolerance (claim 1);
b.	iteratively determines the voltages by determining the voltage across each bus based on a voltage drop between buses, starting from buses upstream and moving to buses downstream in the direction of voltage flow. (claim 1).  


Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for load flow analysis of a power distribution system configured as a radial network having a plurality of buses, a plurality of power distribution lines, and at least one of the buses has a link to at least two of the power distribution lines, the method performed by processing circuitry configured to: iteratively determine currents for the plurality' of power distribution lines and voltages across each of the buses until a difference between a bus voltage and a previous iterated bus voltage at each bus is below a predetermined tolerance; and display a graph of bus vol tages for each bus he circuitry iteratively determines the voltages by determining the voltage across each bus based on a voltage drop between buses, starting from buses upstream and moving to buses downstream in the 

Claims 2-7 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a system for analyzing load flow of a power distribution system configured as a radial network having a plurality of buses, a plurality of power distribution lines, and at least one of the buses has a link to at least two of the power distribution lines, the system comprises processing circuitry configured to: iteratively determine currents for the plurality of power distribution lines and voltages across each of the buses until a difference between a bus voltage and a previous iterated bus voltage at each bus is below' a predetermined tolerance, he circuitry' iteratively determines' the voltages by determining the voltage across each bus based on a voltage drop between buses, starting from buses upstream and moving to buses downstream in the direction of voltage flow. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 9-14 are allowed due to their dependency on claim 8.

The primary reason for the allowance of claim 15 is the inclusion of a power distribution system configured as a radial network comprising: iteratively determine currents for the plurality7 of distribution lines and voltages across each of the buses until a difference between a bus voltage and a previous iterated bus voltage at each bus is below a predetermined tolerance and output final bus voltages and final distribution line currents, circuitry iteratively determines the voltages by determining the voltage across each bus based on a voltage drop between buses, starting from buses upstream and moving to buses downstream in a direction of voltage flow, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 16-20 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution. Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments. MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 

 Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be . 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 17, 2021